Citation Nr: 0412495	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision, which granted 
service connection and assigned an initial 30 percent rating 
for PTSD, effective in July 2002.  The veteran appealed for a 
higher rating.

In a statements received by the RO in March 2003 and June 
2003 the veteran appears to be raising claims of entitlement 
to service connection for high blood pressure and a left eye 
disability.  These issues are referred to the RO for 
appropriate action.

This appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part. 


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the 
severity of the disability at issue, as well as to ensure 
that the veteran has been properly notified of the evidence 
needed to substantiate his claim and whether he or VA is 
responsible for obtaining such.

The veteran disagrees with the initial 30 percent rating 
assigned to his PTSD, arguing that his symptoms prevent him 
from being able to maintain employment.  A VA examination was 
conducted in December 2002, in connection with the veteran's 
original claim for service connection for PTSD.  On the 
examination, the examiner noted that the veteran had been 
unemployed for the past three years, and noted factors such 
as a surgery, but did not comment on the role played, if any, 
of the veteran's PTSD on his employability.  Further, the 
December 2002 VA examination report indicated that the 
veteran's diagnoses were those of PTSD, alcohol dependence, 
cannabis dependence, nicotine dependence, and uncomplicated 
bereavement.  The assigned Global Assessment of Functioning 
(GAF) score was 58.  The nature and severity of 
manifestations attributed solely to the veteran's service-
connected PTSD, as opposed to other diagnosed disorders, is 
unclear.  Moreover, as argued by the veteran's 
representative, the disability picture shown in outpatient 
records is not consistent with the overall GAF and 
functioning level identified by the VA examiner.

In light of the foregoing, the RO should arrange for the 
veteran to undergo another VA examination to determine the 
current nature and severity of PTSD manifestations, and, to 
ascertain the effect of PTSD on the veteran's employability.

Prior to the examination, the RO should obtain any additional 
pertinent treatment records indicated by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In that regard, VA 
outpatient records in the claims file, notably those dated in 
July 2002, indicate that the veteran has severe 
symptomatology and that the same assessment was made by the 
veteran's Vet Center therapist.  Records from the Vet Center 
are not in the claims file and it is also unclear whether all 
pertinent VA treatment records have been considered.  The RO 
should attempt to obtain these records for association with 
the claims file.

The Board also notes its receipt, in April 2004, of medical 
evidence not previously considered by the RO.  Although on 
January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the RO for initial 
consideration, and without having to obtain the veteran's 
waiver, the rule has since been invalidated.  See, Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003) (holding that the provisions of 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) were 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002), because 
they denied appellants a "review on appeal" when the Board 
considered additional evidence without remanding the case to 
the RO for initial consideration).  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for psychiatric complaints, 
including PTSD.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records for 
association with the claims file, to 
include treatment records from the Vet 
Center. 

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
in order to determine the current nature 
and severity of his service-connected 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  The 
VA examiner should identify the nature, 
frequency and severity of all current 
manifestations relative solely to the 
service-connected PTSD.  In addition, the 
examiner should provide a global 
assessment of functioning (GAF) score, 
attributable solely to PTSD, if possible, 
with an explanation of the significance 
of the score assigned.  The examiner is 
requested to provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting 
solely from the veteran's service-
connected psychiatric manifestations.  It 
is essential that the examiner also 
provide an opinion as to whether the 
veteran's PTSD alone renders him 
unemployable.  In so doing, the examiner 
is requested to address potentially 
significant factors in the veteran's 
history, to include identifying, to the 
extent possible, whether any identified 
psychiatric or substance use problems are 
related or may be dissociated from 
service-connected PTSD.  A complete 
rationale for all opinions expressed 
should be provided.  

3.  The RO should then review the claims 
file and ensure that the completed 
examination report is responsive to the 
questions asked on remand.  The RO should 
otherwise ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is fully complied 
with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).  In particular, 
the RO should advise the veteran as to the 
nature of evidence needed to support a 
claim of entitlement to a higher rating 
for PTSD, to include the possibility of 
staged ratings, and, advise him as to what 
evidence he should submit and what 
evidence VA will obtain on his behalf (and 
what information is needed from him for VA 
to do so).  The RO should invite the 
veteran to otherwise submit any evidence 
in his possession potentially probative of 
his claim.  The RO should afford the 
veteran an opportunity to respond and take 
any additionally indicated notice or 
assistance action accordingly.

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to an initial rating in 
excess of 30 percent for PTSD, based on a 
review of the entire evidentiary record, 
to include evidence received by the Board 
in April 2004.  The RO should include 
consideration of whether the veteran is 
entitled to extraschedular consideration 
pursuant to 38 C.F.R. § 3.321 (2003), and, 
whether a total disability compensation 
rating based on individual unemployability 
due to service-connected PTSD is warranted 
under 38 C.F.R. § 4.16 (2003).  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
provide him and his representative with a 
supplemental statement of the case, which 
includes a recitation of the evidence 
considered, pertinent governing laws and 
regulations, and the reasons and bases for 
the decisions made.  The RO should clearly 
notify the veteran as to whether he is 
required to take any additional action in 
order to perfect an appeal to the Board on 
any of the adjudicated issues.  The 
veteran and his representative should be 
afforded the opportunity to respond to the 
supplemental statement of the case.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


